DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 05/20/2020 and 10/18/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.
Claim Objections
Claim 20 is objected to because of the following informalities:  it states “the rear cover is couple to the rim”.  It is believed it should state “coupled”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 14 are rejected under 35 U.S.C. 102(a1) as being anticipated by Nagaya (EP 1380459).
	Regarding claim 1, Nagaya teaches:
An in-wheel motor driving apparatus (Fig 47, paras 166-174), comprising: 
a circular rim (3b), an outer wheel (2a) of which is surrounded by a tire (1), which is coupled to the tire, which is provided with a hollow portion therein, through which a shaft (4) passes and to which the shaft is coupled; 
a motor assembly (3) comprising a stator (3S) inserted through the hollow portion of the rim (3b), and a
rotor (3R) disposed to face the stator (3S) and to surround the stator and configured to rotate outside the stator; 
a bearing holder (2a) coupled to one side of the rim (3b) in a ring shape and configured to accommodate a bearing (3j) through an inner circumferential surface thereof; and 
a suspension module (6a) comprising a suspension housing (3a,5), an outer circumferential surface of which contacts the bearing (3j), which is inserted into and fixed to the bearing holder (2a) and which is separated from the shaft (4), and 
a suspension assembly (6b,7) which is coupled into the suspension housing (3a,5) and which is provided with at least one buffer spring (7).

Regarding claim 3/1, Nagaya discloses wherein the suspension housing (3a,5) comprises a circular plate (3a) inserted into the bearing holder (2a) and disposed to face the motor assembly, and an outer projection configured to protrude along an edge of the circular plate and disposed to contact the bearing (3j) through an outer circumferential surface thereof.

Regarding claim 14/1, Nagaya discloses wherein a rear cover (2) is coupled to a side opposite to a side of the motor assembly, to which the suspension assembly (6b,7) is coupled, and the rear cover (2) is coupled to the rim (3b), seals the motor assembly and supports the other end of the shaft (4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7,8 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaya (EP 1380459).
Regarding claim 7/1, Nagaya does not teach wherein the suspension housing and the shaft are made of different materials.
However, a skilled artisan would readily recognize the benefits of choosing different materials, depending on cost, required functionality (stiffness, rigidity) and durability.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Nagaya wherein the suspension housing and the shaft are made of different materials.
The motivation to do so is that it would depend on cost, required functionality (stiffness, rigidity) and durability. 

Regarding claim 8/7 Nagaya does not teach wherein the shaft is made of carbon steel for a mechanical structure for ensuring rigidity, and the suspension housing is made of an aluminum-based material that weighs less than the material of the shaft.
However, a skilled artisan would readily recognize the benefits of choosing different materials, depending on cost, required functionality (stiffness, rigidity) and durability.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Nagaya wherein the shaft is made of carbon steel for a mechanical structure for ensuring rigidity, and the suspension housing is made of an aluminum-based material that weighs less than the material of the shaft.
The motivation to do so is that it would depend on cost, required functionality (stiffness, rigidity) and durability.

Claims 2,4-6,10, 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaya (EP 1380459) in view of Stridsberg (WO 9206530 A1). 
Regarding claim 2/1, Nagaya does not teach wherein the stator is provided with a stator hub connected towards a center in a radial form, therein, and the shaft passes through a center of the stator hub and is coupled to the stator hub in a direction across the rim.
Stridsberg teaches wherein the stator (110) is provided with a stator hub (see annotated Fig 1 below) connected towards a center in a radial form, therein, and the shaft (103) passes through a center of the stator hub and is coupled to the stator hub in a direction across the rim (102 by 101).

    PNG
    media_image1.png
    933
    773
    media_image1.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Nagaya wherein the stator is provided with a stator hub connected towards a center in a radial form, therein, and the shaft passes through a center of the stator hub and is coupled to the stator hub in a direction across the rim, as Stridsberg teaches.
The motivation to do so is that it would allow one to provide electrical power trains for vehicles with a higher motor efficiency (page 5, para 4 of Stridsberg).

Regarding claim 4/3, Nagaya does not teach wherein the shaft is coupled through a central portion of the circular plate.
Stridsberg teaches wherein the shaft (103) is coupled through a central portion of the circular plate (102).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Nagaya wherein the shaft is coupled through a central portion of the circular plate, as Stridsberg teaches.
The motivation to do so is that it would allow one to provide electrical power trains for vehicles with a higher motor efficiency (page 5, para 4 of Stridsberg).

Regarding claim 5/4, Nagaya does not teach wherein the circular plate is provided with an insertion groove configured to guide a coupling position of the shaft and to insert one end of the shaft, at the central portion thereof.
Stridsberg teaches wherein the circular plate (102) is provided with an insertion groove configured to guide (by 104,105) a coupling position of the shaft (103) and to insert one end of the shaft (102), at the central portion thereof.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Nagaya wherein the circular plate is provided with an insertion groove configured to guide a coupling position of the shaft and to insert one end of the shaft, at the central portion thereof, as Stridsberg teaches.
The motivation to do so is that it would allow one to provide electrical power trains for vehicles with a higher motor efficiency (page 5, para 4 of Stridsberg).

Regarding claim 6/5, Nagaya does not teach wherein in a state where one end of the shaft is inserted into the insertion groove, a plurality of coupling bolts passes through the circular plate and then is screw-coupled to one end of the shaft.
Stridsberg teaches wherein in a state where one end of the shaft (103) is inserted into the insertion groove, a plurality of coupling bolts (104) passes through the circular plate (102) and then is screw-coupled to one end of the shaft (103).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Nagaya wherein in a state where one end of the shaft is inserted into the insertion groove, a plurality of coupling bolts passes through the circular plate and then is screw-coupled to one end of the shaft, as Stridsberg teaches.
The motivation to do so is that it would allow one to provide electrical power trains for vehicles with a higher motor efficiency (page 5, para 4 of Stridsberg).
In regards to claims 6, the method of making limitations are not germane to the patentability of the apparatus and have not been given patentable weight. The patentability of the product does not depend on its method of production. If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process". In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966(Fed. Cir. 1985). In this instance the case it is obvious to a plurality of coupling bolts passes through the circular plate and then is screw-coupled to one end of the shaft. The motivation to do so is that it would simplify manufacturing and be based on cost.

Regarding claim 10/3, Nagaya does not teach wherein the in-wheel driving apparatus further comprises a Hall sensor substrate coupled in a replaceable manner through one surface of the circular plate and provided with at least one Hall sensor molding-fixed to the Hall sensor substrate.
Stridsberg teaches a device wherein the in-wheel driving apparatus further comprises a Hall sensor substrate (112) coupled in a replaceable manner (via screw 104) through one surface of the circular plate (102) and provided with at least one Hall sensor (112) molding-fixed to the Hall sensor substrate, for the purpose to provide angular position information.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Nagaya wherein the in-wheel driving apparatus further comprises a Hall sensor substrate coupled in a replaceable manner through one surface of the circular plate and provided with at least one Hall sensor molding-fixed to the Hall sensor substrate, as Stridsberg teaches.
The motivation to do so is that it would allow one provide angular position information (page 26, para 4 of Stridsberg).
In regards to claim 10, the method of making limitations are not germane to the patentability of the apparatus and have not been given patentable weight. The patentability of the product does not depend on its method of production. If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process". In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966(Fed. Cir. 1985). In this instance the case it is obvious to have at least one Hall sensor molding-fixed to the Hall sensor substrate. The motivation to do so is that it would simplify manufacturing and be based on cost.

Regarding claim 17/16, Nagaya does not teach wherein an inner surface of the Hall sensor substrate is spaced apart from the stator.
Stridsberg teach wherein an inner surface of the Hall sensor substrate (112) is spaced apart from the stator (110), for the purpose to provide angular position information.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Nagaya wherein an inner surface of the Hall sensor substrate is spaced apart from the stator, as Stridsberg teaches.
The motivation to do so is that it would allow one provide angular position information (page 26, para 4 of Stridsberg).

Regarding claim 15, Nagaya teaches:
An in-wheel motor driving apparatus, comprising: 
a circular rim (3b), an outer wheel (2a) of which is surrounded by a tire (1), which is coupled to the tire, which is provided with a hollow portion therein, through which a shaft (4) passes and to which the shaft is coupled; 
a motor assembly (3) comprising a stator (3S) inserted through the hollow portion of the rim (3b), and a
rotor (3R) disposed to face the stator (3S) and to surround the stator and configured to rotate outside the stator; 
a bearing holder (2a) coupled to one side of the rim (3b) in a ring shape and configured to accommodate a bearing (3j) through an inner circumferential surface thereof; and 
a suspension module (6a) comprising a suspension housing (3a,5), an outer circumferential surface of which contacts the bearing (3j), which is inserted into and fixed to the bearing holder (2a) and which is separated from the shaft (4), and 
a suspension assembly (6b,7) which is coupled into the suspension housing (3a,5) and which is provided with at least one buffer spring (7). 
Nagaya does not teach wherein the suspension housing comprises a circular plate inserted into the bearing holder and disposed to face the motor assembly, and an outer projection configured to protrude along an edge of the circular plate and disposed to contact the bearing through an outer circumferential surface thereof, and the in-wheel motor driving apparatus further comprises a Hall sensor substrate coupled to the circular plate in a replaceable manner and provided with at least one Hall sensor.
Stridsberg teaches an apparatus wherein the suspension housing comprises a circular plate (102) inserted into the bearing holder (107) and disposed to face the motor assembly (110,101), and an outer projection (by 101,102) configured to protrude along an edge of the circular plate (102) and disposed to contact the bearing (105)  through an outer circumferential surface thereof, and the in-wheel motor driving apparatus further comprises a Hall sensor substrate (112) coupled to the circular plate (102) in a replaceable manner (via screws 104) and provided with at least one Hall sensor, for the purpose to provide angular position information.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Nagaya wherein the suspension housing comprises a circular plate inserted into the bearing holder and disposed to face the motor assembly, and an outer projection configured to protrude along an edge of the circular plate and disposed to contact the bearing through an outer circumferential surface thereof, and the in-wheel motor driving apparatus further comprises a Hall sensor substrate coupled to the circular plate in a replaceable manner and provided with at least one Hall sensor, as Stridsberg teaches.
The motivation to do so is that it would allow one provide angular position information (page 26, para 4 of Stridsberg).

Regarding claim 20/15, Nagaya teaches wherein a rear cover (2) is coupled to a side opposite to a side of the motor assembly (3), to which the suspension assembly (6b,7) is coupled, and the rear cover (2) is couple to the rim, seals the motor assembly and supports the other end of the shaft.
Allowable Subject Matter
Claims 9,11-13,16,18,19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 9/3 inter alia, the specific limitations of “…wherein the suspension assembly is inserted and mounted through a circular groove provided by the circular plate and the outer projection ….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
In claim 11/10 inter alia, the specific limitations of “…wherein an outer surface of the Hall sensor substrate contacts one surface of the suspension housing and is coupled and fixed to one surface of the suspension housing, and an inner surface of the Hall sensor substrate is spaced apart from the stator….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 12/11 and 13/12 is also allowable for depending on claim 11.
In claim 16/15 inter alia, the specific limitations of “…wherein an outer surface of the Hall sensor substrate contacts one surface of the suspension housing and is coupled to and fixed to one surface of the suspension housing ….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
In claim 18/17 inter alia, the specific limitations of “…wherein the at least one Hall sensor is coupled to an end of a Hall sensor molding portion integrally molded with the Hall sensor substrate while protruding from the inner surface of the Hall sensor substrate towards an outer circumferential surface of the stator….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claim 19 is also allowable for depending on claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834